In what can seem to be 
darkening times, I want to begin with a message of 
hope. Amid all our problems, the murderous rage of 
the Islamic State in Iraq and the Levant in Syria and 
Iraq, Russian aggression in Ukraine, the spread of 
Ebola in West Africa and the stubborn sluggishness of 
many economies, let me start with a small but telling 
illustration of nations working together to serve our 
common humanity. Last March, at the height of the 
search for the missing Flight MH-70, I went to the Pearce 
airbase in Western Australia to thank all the aviators 
involved. There were personnel from Australia, New 
Zealand, Malaysia and the United States — countries 
that are accustomed to working together. There were 
also personnel from China, Japan and Korea — countries 
whose relations sometimes labour under the weight of 
historical grievances.


On that occasion, however, the tragedy and a 
daunting challenge drew out the best in everyone. 
The Organization was founded on the principle that 
we should work together for the common good and 
that, over time, talking together and working together 
will improve our capacity for living together. Like 
any institution, the United Nations is an imperfect 
instrument. Still, it is better than “might is right”, and 
it gives good arguments the best chance to prevail.

Despite faults and failures, the United Nations 
has worked for peace and progress for nearly 70 years. 
Australia has been proud to play its part, starting in 
1946, when we held the first presidency of the Security 
Council and helped to draft the Universal Declaration 
of Human Rights. At the heart of the Organization is the 
principle that we should act towards others as we would 
have them act towards us. For almost seven decades, 
Australia has believed in the potential of the United 
Nations and supported its work. Keeping commitments, 
valuing human life, protecting property and extending 
freedom are universal aspirations, not only Australian 
ones.

Since 1947, we have provided more than 65,000 
personnel to more than 50 multilateral peace and 
security operations. We are not a country accustomed to 
turning back, once we have put our hand to the plough. 
We have had Blue Beret personnel in the Middle East 
since 1956 and in Cyprus since 1964. When leadership 
is needed, we step up, as we did in Bougainville, 
in Timor-Leste and in Solomon Islands. In Korea, 
Cambodia, Kuwait and Afghanistan and in Somalia, 
Sierra Leone and other troubled places, Australians 
have lent a hand under the United Nations banner. We 
have only 21 personnel in South Sudan now but have 
conducted an airlift of equipment that has supported a 
much larger force.

With just 24 million people, Australia is a relatively 
small country, but we have the world’s twelfth- 
largest economy, with global interests and with some 
global reach. We are strong enough to be useful but 
pragmatic enough to know our limits. Under successive 
Governments, for more than 100 years, Australia’s 
determination has been to advance our interests, 
to protect our citizens and to uphold our values. 
We have never believed that we can save the world 
single-handedly, nor have we shrunk from shouldering 
our responsibilities. After the 2004 East Asian tsunami, 
we committed $1 billion to Indonesia. We were one of 
the first countries to arrive with help in Japan after the 
2011 earthquake and in the Philippines after the 2013 
typhoon.

To date, we have pledged $8 million towards 
combating the Ebola outbreak, and dozens of Australian 
health professionals are working with international 
agencies in the region. To us, this is all part of being a 
good global citizen. Last July, we were pleased to sponsor 
Security Council resolution 2166 (2014) and to work 
with the Dutch and the Malaysians to investigate the 
crash site and recover our dead, after Malaysia Airlines 
Flight MH-17 was shot down by Russian-backed rebels 
over eastern Ukraine. We are grateful for the help that 
Ukraine gave us, and are naturally sympathetic to a 
country struggling to preserve its independence and 
territorial integrity against a bully. With the Dutch and 
the Malaysians, we will do everything we can to ensure 
that the investigation is not undermined, and that the 
crime is not covered up, because that is our duty to the 
38 Australians murdered in this atrocity.

Right now, an Australian force has been deployed 
to the Middle East, so that we can join a coalition 
seeking to disrupt and degrade the Islamic State of 
Iraq and the Levant terrorist movement at the request 
of the Iraqi Government. One of our prime ministers 
once talked about our country’s great objective, “our 
light on the hill,” as he put it, namely, to work for the 
betterment of mankind, not just at home, but wherever 
we can lend a helping hand. To build a better world, 
we need to respond sensibly to the problems before us, 
whether through bodies such as the United Nations, 
or in coalitions with like-minded countries. We also 
need to work purposefully to create stronger and more 
resilient people and communities. A stronger economy 
will not solve every problem, but it will make almost 
every problem easier to tackle. Richer people are not 
necessarily better people, but the problems of plenty 
are invariably easier to deal with than those of want.

As this year’s Chair of the Group of Twenty (G-
20), Australia is determined to promote private-sector-
led growth: growth, because that is the best way 
to generate jobs and improve everyone’s quality of 
life; private-sector-led, because profitable, private 
businesses are the best source of real, sustainable 
wealth. Freer trade, more investment in infrastructure, 
a modern and fair international tax system, stronger 
global economic institutions and a more resilient 
financial sector are all parts of our G-20 agenda to 
strengthen the world economy.


Rather than preaching, we are trying to lead by 
example. Australia has abolished the carbon tax and 
the mining tax, and we have provided environmental 
approvals for $800 billion worth of new projects. We 
have also begun the task of eliminating our budget 
deficit within four years. We have finalized a series of 
trade deals, because every time a country trades with 
another, wealth increases, and when wealth increases, 
countries grow stronger. Our G-20 goal is to boost 
output by an extra 2 per cent over the next five years 
to create millions of jobs and to generate trillions in 
wealth right around the world.

Likewise, the post-2015 development agenda 
should also focus on economic growth, because growth 
makes every other social goal, even tackling climate 
change, easier to accomplish. To people who do not 
know where their next meal is coming from, talk of 
economic growth can seem ignorant or indulgent. But 
“economic growth” is really just economists’ shorthand 
for more jobs, higher pay, new industries and the better 
life that only greater wealth can provide. Economic 
growth might seem a mundane vision, but it allows 
millions more people to create their own vision of how 
their lives can be better.

To anyone who doubts that stronger economic 
growth can be achieved, I say, “Look at the countries 
of East Asia”. In scarcely two generations, the rise 
of Asia has driven the greatest social and economic 
transformation in history. People live longer, they are 
better educated, wealthier and, yes, they enjoy a level 
of freedom and stability that their parents could only 
dream of. In Japan, Korea and now China, in India and 
increasingly in Indonesia, many hundreds of millions 
of people have been lifted from poverty to the middle 
class. Almost certainly, that is the greatest and fastest 
advance in human welfare of all time.

While all Governments, Australia’s included, could 
always be better, smarter and more compassionate, 
no one should be blind to the great progress that has 
occurred. We live in the most remarkable age in human 
history. For all the work that remains to be done, we 
have seen more change for the better than at any other 
time.

As the General Assembly session meets with 
such pressing issues before it, our challenge — as 
always — is to realize our best hopes and to be our best 
selves. Australians have two defining characteristics: 
we believe in a “fair go”, because innate decency 
demands that every person have a chance to contribute. 
We also believe in “having a go”, because rolling up 
your sleeves will always produce a better result than 
standing on the sidelines complaining. That readiness 
to make an effort for a good cause is why Australia 
feels so comfortable in this body and is so ready to 
contribute to its work. We should put no limits on what 
we can achieve, especially when we work together, trust 
people and are faithful to our deepest values.

Every country counts. Every argument must be 
weighed. Every person has equal rights and dignity. 
Every person deserves respect. All people are entitled 
to make their own choices — provided they do not 
infringe on the rights of others. Those are the principles 
that this Organization embodies and on which the 
future of humanity rests.
